Citation Nr: 0120520	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to October 22, 1998, 
for a grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


FINDINGS OF FACT

1.  Prostate cancer was added to the list of diseases for 
which service connection could be established on a 
presumptive basis due to exposure to herbicide agents (Agent 
Orange) on November 7, 1996.

2.  The veteran was diagnosed with prostate cancer in May 
1998.

3.  The veteran's original claim for service connection for 
prostate cancer was received by the RO on October 22, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to October 22, 
1998, for a grant of service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.114, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining, and the RO has provided the veteran with notice 
provisions applicable to the issue on appeal.  In short, 
under the facts of this case the Board finds that the RO 
complied with any requirement that the VCAA might have 
imposed in this case, and the Board will proceed to decide 
the current appeal.  See Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
See 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400.

With respect to an award of compensation based upon 
presumptive service connection, the effective date is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).

A December 1998 rating decision granted service connection 
(on a presumptive basis due to exposure to herbicide agents 
(Agent Orange)) for the veteran's prostate cancer, effective 
October 22, 1998, the date of receipt of the veteran's claim.  
It is not alleged, nor does the evidence reveal, that a 
formal or informal claim for prostate cancer was filed prior 
to October 22, 1998.

As the veteran did not file such a claim within a year after 
separation from service, the effective date for benefits must 
be based on the date of receipt of his claim.  Thus, an 
effective date earlier than October 22, 1998, is not 
warranted.  Although the veteran has submitted private 
medical records dated beginning in 1994, the records were 
received with the veteran's initial claim in this case, and 
cannot, therefore, provide a basis for an effective date 
earlier than October 22, 1998.

The veteran contends that he is entitled to an earlier 
effective date under the provisions of 38 C.F.R. § 3.114.  
Under that provision, where compensation is awarded pursuant 
to a liberalizing law or VA regulation, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  In order to be eligible 
for a retroactive payment under the provisions of this 
paragraph, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA regulation and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 5-94, 59 Fed. Reg. 27308 (1994); 
VAOPGCPREC 26-97, 62 Fed. Reg. 63604 (1997).  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  See 38 C.F.R. § 3.114(a), (a)(3).

At the time of the veteran's application for compensation in 
October 1998, VA laws and regulations included prostate 
cancer as a listed disease for which presumptive service 
connection as a result of exposure to herbicide agents might 
be granted.  Prostate cancer was recognized by VA as being 
associated with exposure to herbicides in Vietnam effective 
November 7, 1996.  See 61 Fed. Reg. 57589 (Nov. 7, 1996).

The veteran was diagnosed with prostate cancer in May 1998, 
and he filed his claim in October 1998, more than one year 
following the effective date of the liberalizing regulation.  
As the claim was reviewed at the request of the claimant more 
than a year after the effective date of the liberalizing law, 
benefits could only be authorized for a period of one year 
prior to the date of receipt of the request.  See 38 C.F.R. 
§ 3.114(a)(3).

However, a retroactive grant under 38 C.F.R. § 3.114(a) is 
only for application in this case where the evidence shows 
that the veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA regulation and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  For example, in 
a case involving a claim for service connection for post 
traumatic stress disorder (PTSD) the VA General Counsel held 
in a precedent opinion that,

The addition of PTSD as a diagnostic 
entity in the schedule for rating mental 
disorders was a "liberalizing VA issue" 
for purposes of 38 C.F.R. § 3.114(a).  
However, an effective date prior to the 
date of claim cannot be assigned under 
section 3.114(a) unless the claimant met 
all eligibility criteria for the 
liberalized benefit on April 11, 1980, 
the effective date of the regulatory 
amendment adding the diagnostic code for 
PTSD, and such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  

VAOPGCPREC 26-97, 62 Fed. Reg. 63604 (1997).  

Thus, based on the guidance of the General Counsel opinion, 
the evidence must show that the veteran had prostate cancer 
from November 7, 1996, the effective date of the liberalizing 
regulation, until he filed his claim in October 1998.  
However, it is undisputed that the veteran was not diagnosed 
with prostate cancer until May 1998.  The medical record 
dated most near to the date of the liberalizing record, a 
September 1996 private prostatic ultrasound, noted no 
abnormal areas.  In other words, the evidence does not show 
that the veteran had manifested identifiable symptoms of 
prostate cancer by November 7, 1996, and the veteran does not 
dispute that he was first diagnosed with prostate cancer in 
May 1998. .

In sum, the provisions of 38 C.F.R. § 3.114 can not be used 
by the veteran to obtain an earlier effective date for 
service connection for prostate cancer in this case because 
he did not meet all of the criteria as of the date of the 
regulation change.  While the veteran has argued in his 
statements and May 2001 Board hearing testimony that the date 
of diagnosis should be used to establish the effective date 
in this case, the Board notes that 38 C.F.R. § 3.400(b)(2) 
requires using the date of receipt of the claim, October 22, 
1998, or the date entitlement arose, May 1998 (i.e., the date 
of diagnosis of the veteran's prostate cancer), whichever is 
later.  Accordingly, October 22, 1998 is the correct 
effective in this case.

Where, as in this appeal, the law and not the evidence is 
dispositive of the issues before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The Board finds that, as a matter of law, 
entitlement to an effective date prior to October 22, 1998, 
for a grant of service connection for prostate cancer is not 
warranted.


ORDER

An effective date prior to October 22, 1998, for a grant of 
service connection for prostate cancer is denied.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals



 

